Citation Nr: 1403527	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  03-28 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.  

2.  Entitlement to service connection for skin conditions of the scrotal and/or shoulder area, other than tinea versicolor

2.  Entitlement to service connection for postoperative residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to June 1969, with additional service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied reopening the Veteran's claim of service connection for a skin condition.  In a December 2010 decision, the Board reopened the Veteran's claim of service connection for a skin condition.  

Additionally, this matter comes before the Board on appeal from a May 2010 rating decision from the RO, which denied reopening the Veteran's claims of service connection for a right shoulder injury, carpal tunnel syndrome, and postoperative residuals of a low back injury.  The Veteran submitted a notice of disagreement (NOD) with this determination in May 2010, and perfected his appeal in March 2011.  

The Veteran testified before a Veterans Law Judge (VLJ) in September 2005.  A transcript of the hearing is of record.  Since that hearing, the VLJ has left her employment at the Board.  In an October 2010 letter, the Veteran indicated that he wanted another Board hearing and testified at a Central Office hearing before the undersigned Acting VLJ in March 2013.  During this hearing, the Veteran only testified as to the issue of service connection for a skin condition.  He and his representative noted on the record that they did not wish to give oral testimony regarding whether new and material evidence has been received to reopen the claims of service connection for a right shoulder injury, carpal tunnel syndrome, and postoperative residuals of a low back injury.  

In the July 2013 decision, the Board denied the Veteran's petition to reopen his claim for service connection for a right shoulder injury, but did grant the Veteran's petition to reopen his claims for service connection for carpal tunnel syndrome and postoperative residuals of a low back injury.  The Board thereafter remanded the reopened claims for additional evidentiary development, and specifically scheduled the Veteran for VA skin, orthopedic and neurological examinations in connection to his claimed disorders in July 2013.  

Before the matter was transferred to the Board, and in an August 2013 rating action, the RO granted service connection for carpal tunnel syndrome of the right and left upper extremities, and evaluated both disorders as 30 percent disabling, effective February 10, 2010.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to the claim for service connection for carpal tunnel syndrome, and as such, this issue is no longer on appeal.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The paperless file includes a second VA medical examination and opinion concerning the nature and etiology of the Veteran's skin disorder, dated in August 2013.  

The issues of entitlement to service connection for skin conditions of the scrotal and/or shoulder area, other than tinea versicolor, as well as service connection for postoperative residuals of low back injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinea versicolor had its onset during active service.  


CONCLUSION OF LAW

Tinea versicolor was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the issue of service connection for tinea versicolor, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, the Veteran contends that he developed tinea versicolor as a result of his exposure to herbicides while serving in Thailand during his period of military service.  During his September 2005 hearing, the Veteran testified that this condition initially started on his shoulders and eventually spread to his hands and groin region.  He further asserted that he has experienced skin problems on various areas of his body since service.  See September 2005 Hearing Transcript, pp. 10-12.  

The post-service treatment records reflect that the Veteran was diagnosed as having tinea versicolor.  In this regard, the Veteran was afforded a VA skin diseases examination in July 2013, at which time, the VA examiner diagnosed the Veteran with tinea versicolor and noted that the Veteran was first diagnosed with this disorder in 1969.  Therefore, the first element for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

With respect to evidence of an in-service incurrence of a disease or injury, the Board notes that the Veteran presented at the military dispensary in June 1969 at which time, the treatment provider diagnosed him with tinea versicolor over both shoulders and prescribed him with a topical ointment to use for nine days.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he suffered from a skin problems while in service and has suffered from pain and discomfort as a result of this condition since.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to determine the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  In addition, based on the evidence submitted in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In light of the Veteran's competent and credible assertions, and given that the Veteran's current diagnosis of tinea versicolor, the service treatment records which demonstrate that this disease was first identified and diagnosed by a healthcare provider in service, and the VA examiner's notation that the Veteran was first diagnosed with this disorder in service, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for tinea versicolor is warranted.  Therefore, the Veteran's claim of entitlement to service connection for tinea versicolor is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for tinea versicolor is granted.  


REMAND

Unfortunately, another remand is required with respect to the Veteran's remaining claim of service connection for skin conditions of the scrotal and/or shoulder area, other than tinea versicolor, as well as his claim of service connection for postoperative residuals of a low back injury.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

Skin Conditions of the Scrotal and/or Shoulder area Other than Tinea Versicolor

The Veteran contends that he developed a skin condition as a result of his exposure to herbicides while serving in Thailand.  During his March 2013 hearing, the Veteran, through his representative, testified that he served with the U.S. Air Force in Thailand during the Vietnam era, and was stationed at the Royal Thai Air Force Base (RTAFB) at Takhli during this period.  See March 2013 Hearing Transcript, p. 3.  

Under the current regulatory provisions, if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Notwithstanding the presumption, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2013); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.)  

The Veteran's service personnel records reflect that he served as a mechanic at the Takhli Royal Thai Air Force Base in Thailand beginning in July 1968.  In addition, the Veteran's service treatment records reflect that he was seen at the U.S. Air Force medical dispensary at Takhli RTAFB in July 1968 with complaints of fever blisters around his groin area.  He presented at the military dispensary once again in June 1969 with indications of tinea versicolor over both his shoulders.  

Subsequent to his period of active service, the Veteran enlisted in the U.S. Army Reserves and the service treatment records associated with this period of service reflect that the Veteran underwent an annual examination in August 1982, at which time the medical examiner observed a number of scars located on the Veteran's left anterior and right posterior deltoid region.  

The Veteran was afforded a VA skin examination in February 2011, at which time the examiner observed hyperpigmented macules and patches that were diffusely scattered around the upper and lower back, bilateral arms and chest, as well as scattered hyperpigmented papules on the back.  The Veteran was diagnosed with having macular amyloid, with recalcitrant pruritis.  According to the VA examiner, macular amyloid is usually a result of scratching per dermatology, and the distribution suggests "[n]otalgia paraesthetica."  The examiner noted that pruritis can have a psychogenic origin/contribution as well.  Based on his discussion with, and evaluation of the Veteran, the VA examiner determined that the Veteran's skin condition was less likely as not caused by or a result of his skin condition in service, as macular amyloid and recalcitrant pruritis were diagnoses which were more psychogenic in origin.  

While the examiner noted that the Veteran's skin conditions were more likely psychogenic in origin, he failed to state whether these conditions had their onset in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also 38 C.F.R. § 4.2 (2013) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Additionally, the examiner did not specifically address the Veteran's in-service complaints and treatment for rashes and blisters when rendering an opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner provide the report or opinion is fully cognizant of the claimant's past medical history).  

Pursuant to the July 2013 remand, the Veteran was afforded another VA skin diseases examination in July 2013.  During this examination, the Veteran provided his medical history and complained of an outbreak of blisters surrounding his groin region, as well as "outbreaks of itching diffusely."  According to the Veteran, the skin lesions come and go, and although he used to take oral antihistamines, he now avoids them because they make him too groggy.  Based on her review of the claims file, as well as her discussion with, and evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having dermatitis since 2009, and tinea versicolor since 1969.  

The Veteran was afforded another VA examination in connection to his skin disorder in August 2013.  On physical examination, the examiner observed scars on the Veteran's anterior and posterior trunk and provided a description of these scars.  According to the VA examiner, a review of the Veteran's VA treatment records reflect that he underwent a skin biopsy in August 2009, the results of which were consistent with macular amyloidosis.  According to the VA examiner, the typical skin manifestations of amyloidosis are "waxy thickening, ecchymosis, subcutaneous nodules or plaques and purpura."  The VA examiner noted that the Veteran did not display any of these skin manifestations at present, and therefore did not exhibit any evidence of ongoing cutaneous amyloid as a cause of his pruritis.  The VA examiner further noted that cutaneous and other forms of amyloidosis have not been linked to herbicide exposure and therefore it is not at least as likely as not that the skin lesions biopsied previously are related to the Veteran's military service.  

Unfortunately, the Board does not find the more recent medical opinions to be adequate.  First and foremost, the Board notes that the July 2013 VA examiner diagnosed the Veteran with having dermatitis, but did not provide an opinion regarding the etiology of this skin disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  In addition, with respect to the August 2013 VA examination report, while the same VA examiner acknowledged the Veteran's prior diagnosis of macular amyloidosis, and determined that said disorder was not related to his military service, in reaching this conclusion she merely relied on the understanding that cutaneous and other forms of amyloidosis have not been linked to herbicide exposure.  She (the examiner) failed to address the Veteran's in-service complaints of various skin related problems, and further failed to discuss whether the Veteran's in-service treatment for skin problems and notations of scarring during his service with the Army Reserves, were early manifestations or signs of his later diagnosed macular amyloidosis.  Moreover, it does not appear that the VA examiner considered or addressed the Veteran's complaints of ongoing symptoms when issuing her opinion.  Indeed, the Board finds the Veteran competent and credible with respect to his complaints of ongoing skin problems since service.  Thus, the Board finds that another medical examination and opinion which considers all of the evidence of record, and which provides an etiological opinion with sufficient rationale and explanation regarding the Veteran's skin disorder(s) other than tinea versicolor, is necessary.  

Postoperative Residuals of a Low Back Injury

During his February 2011 hearing before the Decision Review Officer (DRO), the Veteran testified that he injured his lower back while working as an aircraft engineer in service, and specifically while lifting seventy-five pound segment disks, which he removed and replaced from aircrafts during his service.  See February 2011 Hearing Transcript, p. 3.  

Turning to the service treatment records, the Board notes that the Veteran presented at the military dispensary in December 1968 with complaints of low back pain of one week duration that worsened whenever he played baseball.  At the June 1969 separation examination, the clinical evaluation of the spine was shown to be normal, and the Veteran denied a history of recurrent back pain.  

Although the service treatment records associated with the Veteran's period of service in the U.S. Army Reserves are clear for any complaints or signs of back problems, the Veteran's post-service medical records during this time reflect that he presented at the VA medical center (VAMC) in April 1980 (during his period of service in the U.S. Army Reserves), with complaints of low back pain that radiated throughout his left leg after slipping and falling one week prior.  According to the Veteran, he was treated and evaluated for this injury at Baylor Hospital and his x-rays were clear for any indications or signs of a fracture.  During the evaluation, the Veteran reported to experience persistent soreness "in area of coccyx" as well as pain in the lower leg and calf region.  He was diagnosed with having a history of contusion to the left buttock.  

During a June 1985 private treatment visit, the Veteran reported to have sustained a work-related injury several months prior, in April 1985, while employed at the U.S. Postal Service.  According to the Veteran, after this incident he experienced a sudden onset of pain in his low back, which progressively worsened throughout the week and he was forced to quit his job several days afterwards due to his increasing back pain.  An August 1985 operative report reflects that the Veteran was admitted to Methodist Hospital with a diagnosis of lumbar disc at L5-S1 disc level, at which time he underwent a bilateral microlumbar discectomy at L5-S1.  Subsequent medical records reflect that the Veteran was seen on a routine basis for ongoing complaints of back pain.  The Veteran was afforded a VA examination in connection with a non-service connection claim in November 1990, at which time a reported a history of low back pain which had its onset in April 1985 due to a work related injury.  After interviewing and evaluating the Veteran, the examiner diagnosed the Veteran with having residuals of injury to the low back, postoperative.  During a May 2001 follow-up visit, the physician, B.D., M.D., determined that the Veteran's August 1985 discectomy had not been beneficial, and noted that the Veteran developed postoperative back pain that radiated into his right thigh as well as anteriorly to his groin.  

Pursuant to the July 2013 Board remand, the Veteran was afforded a VA orthopedic examination in July 2013, at which time, the VA examiner reviewed the Veteran's claims file and interviewed him regarding his military history.  According to the Veteran, he sustained an in-service lumbar injury in 1968 while lifting some brakes, and sought treatment at sick call, wherein he was treated with pain medication.  The Veteran stated that his back condition improved at the time, but he had a reoccurrence of pain in 1974, and then again in 1985 at which time he was diagnosed with lumbar disc disease.  According to the Veteran, he has continued to experience back pain since service.  Based on her review of the claims file as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran as having lumbar degenerative disc disease, and determined that said disorder was "not at least as likely as not" connected to his military service.  According to the examiner, there were no service treatment records supporting a back condition, a back injury or a diagnosis of degenerative arthritis.  The examiner further noted that while the Veteran had a diagnosis of lumbar degenerative arthritis, this diagnosis was in 1985, well after his active service and one year after his Reserve service.  

Although the July 2013 VA examiner provided an explanation as to why she believed the Veteran's current back disability was not related to his service, it does not appear that the examiner's conclusion was based on an accurate and complete factual premise.  In this regard, she based her conclusion on her review of the service treatment records, which she mistakenly understood to be negative for any signs of a back condition.  Contrary to this opinion, the service treatment records reflect that the Veteran was treated for complaints of low back pain at the military dispensary in December 1968.  In addition, the Veteran was treated for symptoms of back pain in April 1980, a period of time that coincides with his period of service in the U.S. Army Reserve.  Furthermore, the Board notes that the examiner failed to reconcile her conclusion with the Veteran's competent complaints of continuing pain in the back region after service.  Thus, the July 2013 opinion is of little probative value because it is not predicated on a thorough review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  As it remains unclear whether the Veteran's low back disability was incurred in service, another remand is necessary for a clarifying VA medical opinion.  

In addition, the Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty, active duty for training, and inactive duty training during his service in the U.S. Army Reserve.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department. VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department, or other appropriate records repository as appropriate, and request verification of the dates of the Veteran's service in the U.S. Army Reserve, including periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).  

2.  Once these records have been obtained, the Veteran should be scheduled for a VA examination with a VA dermatologist to determine the nature and etiology of any skin disorder other than tinea versicolor present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration service treatment records associated with the Veteran's period of active service (July 1968 and June 1969 clinical records which document his treatment for skin problems) and with the Veteran's period of service in the U.S. Army Reserve (August 1982 examination report.)  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should identify any skin disorder(s) present.  For any skin disorder( other than tinea versicolor) identified on examination, and/or during the pendency of the appeal which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his claimed exposure to herbicides.  The examiner should specifically discuss whether the Veteran's in-service treatment visits for skin problems were early manifestations of his later diagnosed skin disorder(s).  In answering these questions, the examiner should address the Veteran's assertions that he has experienced ongoing skin problems since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

3.  Then, refer the claims file to the same VA examiner who conducted the July 2013 back examination, or another VA physician if that examiner is unavailable.  The claims file, all records on Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should specifically take into consideration the December 1968 clinical report which documents the Veteran's in-service complaints of low back pain.  The examiner should also take note of the post-service April 1980 VA medical report which reflects that the Veteran was evaluated for complaints of back pain after a slip and fall injury.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record, the examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's lumbar degenerative disc disease had its onset during the Veteran's period of active service (August 1965 to August 1969), or is otherwise related to the Veteran's military service to include his in-service complaints of back pain; or whether it is at least as likely as not (i.e., a 50 percent or greater probability) that lumbar degenerative disc disease had its onset during a verified period of active duty for training or inactive duty for training with the U.S. Army Reserve.  

In answering these questions, the examiner should address the Veteran's assertions that he has experienced pain and discomfort in his lower back since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  The examiner should also comment as to whether any post-service injury(ies) referenced in the claims file and discussed by the Veteran, contributed, or led, to the development of any of his current diagnosed low back disability.  

All opinions expressed must be supported by a rationale for why the examiner(s) arrived at the opinion.  If any of the examiners determine that they cannot provide any of the opinions without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought are not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


______________________________________________
B. R. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


